                   IN THE llNITED STATES DISTRICT COURT                            FlLED IN COURT
                                                                                    ASHEVILLE,NC
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               SHEや lLLE DIVlS10N                                    AU6 2 4 2020
                                                                                 U S DISTRICT COuRT ̀
                            DOCKET NO.1:19‐ CR‐ 00109                             VV DlSTRICT OF N.C. ̲.島


UNITED STATES OF AMERICA
                                                    CONSENT ORDER AND
              V.                                 JUDGⅣIENT OF FOR]Ш TURE
SANFORD FRANKLIN YOUNG

       WHEREAS, the defendant, SANFORD FRANKLIN YOI-ING, has entered
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U. S.C. $ 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interbs[

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P . 32.2 regardng notice of the forfeiture in the charging instrument, announcemqlt
of the forfeiture at sentencing and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P .32.2(b)(l) & (c)(2), the Court fnds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




    Case 1:19-cr-00109-MR-WCM Document 31 Filed 08/24/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. If the defendant has not previously submitted such
a c1aim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Orderby the previous Order of this CourtNo. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAI the following
property is forfeited to the United States:

           o Hewlett Packard 5008 MT personal computer, SN:
               M)02I20WYL; and
           .   Approximately 134 CDs/DVDs.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), and./or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any lega1 interest in the
property may, within thirty days of the publication of notice or the receipt of noticg
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P.32.2(bX3), uponentry ofthis Orderof ForfeitLne,
the United States Attorney's Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R
Civ. P.45.
                                          ︐
                                              ４




    Case 1:19-cr-00109-MR-WCM Document 31 Filed 08/24/20 Page 2 of 3
            Following the Court's disposition of all timely petitions frled, a final order of
     forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2).If no third
     party frles a timely petition, this order shall become the fnal order and judgment of
     forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
     have clear title to the property and shall dispose of the property according to law.
     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
     shall be flural as to defendant upon filing.




     Assistant United States Attomey
{"




     EMILYM. JONES
     Attomey forDefendant



                                                    Sigred:
                                                              A,zt z{ ,zozo
                                                                         CALF
                                                    United States Ma       Judge




        Case 1:19-cr-00109-MR-WCM Document 31 Filed 08/24/20 Page 3 of 3
